DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/26/21 have been received. Claim 1 has been amended. Claims 7 and 8 have been cancelled. Claims 14 and 15 are new.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.
 Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-3, 6, 10, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2003/0036000) as cited in IDS dated 7/15/21.
Regarding claim 1, Mori discloses  a negative electrode for a lithium secondary battery(abstract), the negative electrode comprising: a negative electrode active material layer comprising a carbon-based active material (the material of the first layer is carbon [0026]); and
a LiF layer which is formed on the negative electrode active material layer (third layer includes lithium fluoride [0032]) and comprises amorphous LiF in an amount of  100 mol% ([0032], Example 1) which overlaps the clam range of 60 mol% or more based on a total number of moles of LiF included in the LiF layer, and wherein the LiF layer has a thickness of 0.1µm to 20 µm 
	Mori is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 2, Mori discloses all of the claim limitations as set forth above. Mori further discloses the LiF layer further comprises at least one selected from the group consisting of Li2O, and Li2CO3 ([0032]).
Regarding claim 3, Mori discloses all of the claim limitations as set forth above. Mori further discloses the carbon-based active material comprises at least one selected from the group consisting of soft carbon, hard carbon, natural graphite, artificial graphite, Kish graphite([0029]).
Regarding claim 6, Mori discloses all of the claim limitations as set forth above. Mori further discloses further comprising a lithium compound layer formed on the LiF layer, wherein the lithium compound layer comprises at least one selected from the group consisting of Li2O, Li2CO3 ([0034], [0032]).
Regarding claim 10, Mori discloses all of the claim limitations as set forth above. Mori further discloses  a preparation method of the negative electrode for a lithium secondary battery of claim 1([0037], Example 1), the method comprising steps of: (1) forming the negative electrode active material layer comprising the carbon-based active material on a negative electrode collector([0048]); and (2) depositing the LiF layer on the negative electrode active material layer([0048]), and wherein the LiF layer has a thickness of 0.1µm to 20 µm ([0036]) which overlaps the claim range of greater than 50 nm to 1,000 nm, thus reading on the limitation.

Regarding claim 13, Mori discloses all of the claim limitations as set forth above. Mori further discloses  a lithium secondary battery comprising the negative electrode for a lithium secondary battery of claim 1([0048]-[0050]).
Regarding claim 14, Mori discloses all of the claim limitations as set forth above. Mori further discloses the LiF layer is formed on the negative electrode active material layer by sputtering, physical vapor deposition (PVD) comprising evaporation or thermal evaporation, or chemical vapor deposition (CVD)([0037]). 
Regarding claim 15, Mori discloses all of the claim limitations as set forth above. Mori further discloses the LiF layer is formed on the negative electrode active material layer by physical vapor deposition (PVD) ([0037]) but does not explicitly disclose in a temperature range of 700°C to 900°C.
It would have been obvious to one of ordinary skill in the art to provide in the electrode of Mori, physical vapor deposition (PVD) in a temperature range of 700°C to 900°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).

8.	Claims 4, 5,  and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2003/0036000) as cited in IDS dated 7/15/21 as applied to claim 1 above, in view of Xiao et al. (US 2015/0180023) as cited in IDS dated 2/26/21.

Xiao teaches ultrathin multifunctional hybrid protective coating systems for electrode materials which suppress undesirable side reactions, minimize the formation of solid electrolyte interphase (SEI) on the electrode surface and/or minimize or suppress gas generation for use in electrochemical devices([0001]).  Xiao teaches the electroactive material has a multifunctional hybrid coating system disposed on one or more surface regions, for example, the electrode may optionally comprise a first oxide-based coating formed on one or more surface regions of the electroactive material and a second coating disposed over the first oxide-based coating, the second coating is selected from the group consisting of: a fluoride-based coating, a carbide-based coating, and a nitride-based coating and such an electrode may be incorporated into a lithium ion electrochemical cell as a negative electrode([0009]).  Xiao teaches the electrode is a negative electrode and the electroactive material is selected from the group consisting of: lithium titanate Li(4+x)Ti5O12, where 0≦x≦3 (LTO), graphite, silicon, silicon-containing alloys, tin-containing alloys ([0011]).  
It would have been obvious to one of ordinary  skill in the art to add in the electrode of Mori, a metal oxide layer formed between the negative electrode active material layer and the LiF layer as taught by Xiao in order to provide suppression of undesirable side reactions, 
Regarding claim 5, modified Mori discloses all of the claim limitations as set forth above. Modified Mori further discloses the metal oxide layer comprises at least one selected from the group consisting of titanium oxide, aluminum oxide, zinc oxide, zirconium dioxide, vanadium pentoxide, vanadium oxide(Xiao [0054]). 
Regarding  claim 9, modified Mori discloses all of the claim limitations as set forth above. Modified Mori further discloses the metal oxide layer has a thickness of less than or equal to 50 nm (Xiao [0045]) which overlaps the claim range of 1 nm to 50 nm, thus reading on the limitation.
Modified Mori is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
9.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2003/0036000) as cited in IDS dated 7/15/21 as applied to claims 1 and 10 above, in view of Xiao et al. (US 2015/0180023) as cited in IDS dated 2/26/21.
Regarding claim 11, Mori discloses all of the claim limitations as set forth above. Mori discloses  a second layer containing a metal selected from lithium and lithium alloy ([0023], [0030]), the second layer containing the active metallic lithium and sandwiched by the first and third layers suppresses the reaction between the lithium and moisture introduced from the raw material such as the electrolyte, the positive electrode and the separator during the assembly of 
Xiao teaches ultrathin multifunctional hybrid protective coating systems for electrode materials which suppress undesirable side reactions, minimize the formation of solid electrolyte interphase (SEI) on the electrode surface and/or minimize or suppress gas generation for use in electrochemical devices([0001]).  Xiao teaches the electroactive material has a multifunctional hybrid coating system disposed on one or more surface regions, for example, the electrode may optionally comprise a first oxide-based coating formed on one or more surface regions of the electroactive material and a second coating disposed over the first oxide-based coating, the second coating is selected from the group consisting of: a fluoride-based coating, a carbide-based coating, and a nitride-based coating and such an electrode may be incorporated into a lithium ion electrochemical cell as a negative electrode([0009]).  Xiao teaches the electrode is a negative electrode and the electroactive material is selected from the group consisting of: lithium titanate Li(4+x)Ti5O12, where 0≦x≦3 (LTO), graphite, silicon, silicon-containing alloys, tin-containing alloys ([0011]).  
It would have been obvious to one of ordinary  skill in the art to include in the electrode of Mori, step (3) of forming a metal oxide layer on the negative electrode active material layer, between steps (1) and (2) as taught by Xiao in order to provide suppression of undesirable side reactions, minimize the formation of solid electrolyte interphase (SEI) on the electrode surface and/or minimize or suppress gas generation for use in electrochemical devices.

Regarding claim 12, modified Mori discloses all of the claim limitations as set forth above. Modified Mori further discloses the forming of the metal oxide layer is performed by 
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-7 and 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.